POLLOCK, J.
Epitomized Opinion
This was an action for personal injuries. The plaintiff claimed that she was struck by a collection agent of the furniture company. The company was engaged in the retail furniture business and sold most of its furniture on the installment plan. It employed a credit manager, whose duty it was to collect the delinquent installments and to supervise payments. As the plaintiff fell behind in her payments, the collector went to her house, and she claims he struck her during an altercation. There was no evidence of permanent injury, although the woman suffered some bruised spots on her back and had a doctor to see her on two or three occasions. The jury returned a verdict for plaintiff in the sum of $3,000. Error was prosecuted to the court of appeals, which in affirming the judgment, held:
1. An employer is liable for the wilful assault or malicious assault made by his employe, even though the assault was not to be anticipated in the work to be performed.
2. As the evidence indicated that the injuries received were very slight, a verdict of $3,000 for such injuries was excessive, and therefore a remittitur of $1500 is necessary.